Citation Nr: 0705630	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-33 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a disability 
manifested by diarrhea, also claimed as irritable bowel 
syndrome.

4.  Entitlement to service connection for a chronic 
disability manifested by leg cramps and weakness.

5.  Entitlement to an initial rating in excess of 10 percent 
for essential hypertension.

6.  Entitlement to an initial rating in excess of 10 percent 
for hypothyroidism.

7.  Entitlement to an initial compensable rating for 
sinusitis.

8.  Entitlement to an initial rating in excess of 10 percent 
for chronic vestibulopathy with disequilibrium.  

9.  Entitlement to the receipt of military retirement pay 
concurrently with benefits payable under laws administered by 
VA.

10.  Whether the combined schedular disability rating of 70 
percent calculated by the RO in the April 2002 rating 
decision was correct.  

11.  Entitlement to service connection for arthritis of the 
hands and shoulders.

12.  Entitlement to service connection for a heart 
disability, to include atrial fibrillation.  

13.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

14.  Entitlement to service connection for diffuse peripheral 
neuropathy.

15.  Entitlement to service connection for Parkinson's 
disease.

16.  Entitlement to service connection for blurred vision.

17.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
January 1966, and from September 1983 to October 2000.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In an April 2002 rating decision, the RO, inter alia, denied 
service connection for numerous claimed disabilities, 
including high cholesterol; a sleep disorder; a disability 
manifested by diarrhea; and a disability manifested by leg 
cramps.  In addition, the RO granted service connection for 
multiple disabilities, effective November 1, 2000, the day 
following the date of the veteran's separation from active 
service.  These disabilities included essential hypertension, 
rated as zero percent disabling; hypothyroidism, rated as 10 
percent disabling; and sinusitis, rated as zero percent 
disabling.  

In a May 2002 letter, the RO notified the veteran of its 
decision, and advised him that his combined schedular 
disability rating was 70 percent.  He was further advised 
that he could not receive military retirement pay and VA 
compensation concurrently.  

In a November 2002 rating decision, the RO granted service 
connection for chronic vestibulopathy with disequilibrium and 
assigned an initial 10 percent rating, effective November 1, 
2000.  

The veteran disagreed with the RO's decisions, and in 
November 2003, the RO issued a Statement of the Case 
addressing each of these issues described above.  Later that 
month, the veteran submitted a VA Form 9, indicating that he 
wished to appeal all of the issues listed in the Statement of 
the Case.  

Before the matter was certified to the Board, in a March 2004 
rating decision, the RO increased the initial rating for the 
veteran's hypertension to 10 percent, effective November 1, 
2000.  Although an increased rating has been awarded, the 
issue of entitlement to a rating in excess of 10 percent for 
hypertension remains in appellate status, as the veteran 
continues to assert that he is entitled to the maximum 
schedular rating.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

In addition, the Board notes that there are additional 
matters which require the attention of the RO, but which are 
not currently before the Board on appeal.  

First, the Board notes that in the April 2002 rating 
decision, the RO denied service connection for arthritis of 
multiple joints, including the hands and shoulders.  In a 
February 2005 rating decision, the RO denied service 
connection for a cardiovascular disability, PTSD, diffuse 
peripheral neuropathy, diabetes mellitus, Parkinson's 
disease, and blurred vision.  In May 2002 and July 2005, the 
veteran submitted notices of disagreement with the RO's 
decisions.  

A review of the record, however, contains no indication that 
the RO has issued a Statement of the Case addressing these 
matters.  According to the United States Court of Appeals for 
Veterans Claims (Court), a remand for this action is now 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
These issues are addressed below in the remand portion of 
this decision and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Second, there appear to be outstanding claims that have not 
yet been addressed.  For example, in a November 2003 
statement, the veteran appeared to raise a claim of service 
connection for allergies, as well as increased ratings for 
various service-connected disabilities, including hemorrhoids 
and inguinal and umbilical hernias.  These matters are 
therefore referred to the RO for appropriate action.  

The Board notes that the unadjudicated claims and Manlincon 
issues discussed above stem from the veteran's unfortunate 
habit of repeatedly submitting evidence and various 
communications in a piecemeal fashion.  Such a practice 
inevitably leads to confusion and hinders the decision-making 
process.  The veteran is advised that if he wishes to raise 
additional claims before the RO, he should endeavor to do so 
with specificity and in a consolidated fashion.

Finally, the Board notes that in December 2003, the veteran 
contacted the RO and requested that his case be expedited 
based on financial hardship.  It does not appear that this 
matter was addressed by the RO.  Because the veteran's case 
was under active review by the Board at the time his request 
was discovered, the Board has elected to proceed with 
immediate consideration of the appeal, rather than delay the 
matter further for formal processing of the request.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).  
However, in light of the fact that several issues have been 
remanded, the veteran's request to expedite his case is 
referred to the RO's attention.  

As set forth in more detail below, a remand is required with 
respect to all of the issues listed on the cover page of this 
decision, with the exception of the claims of service 
connection for high cholesterol; the claim for an initial 
rating in excess of 10 percent for hypertension; and the 
veteran's challenge to the RO's calculation of the combined 
70 percent schedular rating in the April 2002 rating 
decision.  The remanded issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's elevated cholesterol is a laboratory 
finding and not a disability for which service-connection may 
be granted.

2.  The veteran's essential hypertension is well-controlled 
with medication and repeated blood pressure readings show 
that his diastolic pressure is consistently below 110 and his 
systolic pressure is consistently below 200.  

3.  In the April 2002 rating decision, the RO granted service 
connection for the following disabilities:  low back strain 
with arthritis (40 percent disabling); residuals of a 
splenectomy (20 percent disabling); hypothyroidism (10 
percent disabling); tinnitus (10 percent disabling); 
arthritis of the cervical spine (10 percent disabling); 
hiatal hernia with ulcer disease (10 percent disabling); 
hemorrhoids (zero percent disabling); essential hypertension 
(zero percent disabling); bilateral hearing loss (zero 
percent disabling); postoperative residuals of a left 
inguinal hernia (zero percent disabling); residuals of an 
umbilical hernia (zero percent disabling) and sinusitis (zero 
percent disabling); the veteran's combined disability rating 
was calculated by the RO to be 70 percent.  


CONCLUSIONS OF LAW

1.  A disability manifested by high cholesterol was not 
incurred during active service.  38 U.S.C.A. §§ 101(16), 1110 
(West 2002); 38 C.F.R. §§ 3.303, 4.1 (2006); 61 Fed. Reg. 
20,440 (May 7, 1996).

2.  The criteria for an initial rating in excess of 10 
percent for essential hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.104, Diagnostic Code 7101 (2006).

3.  The combined 70 percent disability rating calculated by 
the RO in the April 2002 rating decision was correct.  38 
U.S.C.A. § 4.25 (2006); Tumaning v. Brown, 4 Vet. App. 160, 
161 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a May 2001 letter issued prior to the 
original adverse decision on his claims, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of service connection and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  The letter also advised 
the veteran to submit or identify any additional information 
that he felt would support his claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, No 02-1077 (U.S. Vet. App. Dec. 
21, 2006).  

In that regard, the Board notes that with respect to the 
veteran's claim for an initial rating in excess of 10 percent 
for hypertension, the RO has granted service connection and 
assigned an initial disability rating effective from the date 
of his separation from active service.  Thus, 
Dingess/Hartmann elements (1) - (3), and (5) have been 
granted in full.  With respect to element (4), degree of 
disability, the Board finds that the veteran received 
adequate notification of the requirements for establishing a 
disability rating in the October 2003 Statement of the Case, 
as well as the February 2005 Supplemental Statement of the 
Case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).  With respect to the veteran's claim of service 
connection for high cholesterol, the Board finds that the 
veteran received adequate notification of the critical 
elements in the VCAA letter discussed above, as well as in 
the October 2003 Statement of the Case.  Overton v. 
Nicholson, 20 Vet. App. at 435.

Regarding the veteran's claim that the RO miscalculated the 
combined 70 percent rating in the April 2002 rating decision, 
as discussed in detail below, the law is dispositive of the 
issue.  Under such circumstances, the VCAA is not applicable.  
See Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) 
(holding that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter). 

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service clinical records identified by the 
veteran.  Despite being given the opportunity to do so, the 
veteran has neither submitted nor identified any additional 
post-service clinical records pertaining to his claims 
addressed in this decision.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  

The veteran has also been afforded two VA medical 
examinations in connection with his hypertension claim, 
including a general medical examination following his 
separation from service during which his high cholesterol was 
addressed.  38 C.F.R. § 3.159(c)(4) (2006).  The Board finds 
that the reports of these examinations provide the necessary 
medical opinions as well as sufficient reference to the 
pertinent schedular criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  Given the nature of his high cholesterol 
disability, the Board finds that an additional medical 
examination is not necessary.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the veteran nor his 
representative has argued otherwise.  




Background

The veteran's service medical records show that he was 
treated for both hypertension and high cholesterol during 
service.  

Specifically, the service medical records show that in March 
1999, a five-day blood pressure check revealed readings of 
150/98, 140/90, 138/96, 148/90, and 152/90.  In April 1999, 
the veteran was started on Lisinopril for hypertension.  In 
July 1999, another five-day blood pressure check revealed 
readings of 132/82, 136/84, 134/86, 124/84, and 130/82.

Regarding elevated cholesterol, routine laboratory testing 
during service revealed numerous readings in excess of 200.  
In May 1999, laboratory testing revealed continued elevated 
cholesterol readings.  At that time, it was noted that the 
veteran had previously been noncompliant with diet.  He was 
prescribed Cerivastatin for elevated cholesterol.  

In November 2000, following his separation from active 
service, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
numerous disabilities, including hypertension and elevated 
cholesterol.  

In connection with his claim, the veteran was afforded a VA 
medical examination in November 2001.  The examiner noted 
that the veteran was currently on Lisinopril for hypertension 
with no side effects and with adequate control.  A blood 
pressure check revealed readings of 131/82, 140/92, and 
124/76.  Laboratory testing revealed that the veteran's 
cholesterol was entirely within normal limits, with an 
acceptable LDL of 43, with reference range of greater than 40 
desirable and over 55 favorable.  The diagnoses included 
hypertension, well-controlled with antihypertensive therapy; 
and hyperlipidemia, well-controlled through medication.  

In an April 2002 rating decision, the RO addressed the 
veteran's multiple claims.  The RO granted service connection 
and assigned initial ratings as follows:  low back strain 
with arthritis (40 percent disabling); residuals of a 
splenectomy (20 percent disabling); hypothyroidism (10 
percent disabling); tinnitus (10 percent disabling); 
arthritis of the cervical spine (10 percent disabling); 
hiatal hernia with ulcer disease (10 percent disabling); 
hemorrhoids (zero percent disabling); essential hypertension 
(zero percent disabling); bilateral hearing loss (zero 
percent disabling); postoperative residuals of a left 
inguinal hernia (zero percent disabling); residuals of an 
umbilical hernia (zero percent disabling) and sinusitis (zero 
percent disabling).  The RO calculated his combined 
disability rating as 70 percent.  In addition, the RO denied 
service connection for several disabilities, including high 
cholesterol, finding that such was a laboratory finding and 
not a disability for which service connection could be 
granted.  

The veteran appealed the RO's decision.  He claimed that 
service connection for high cholesterol and hypertension was 
warranted as he had been taking medication since 1998.  He 
also argued that because VA did not add up the percentages 
for all of his service-connected disabilities, it was not a 
fair and true account of his total disability.  

In connection with the veteran's appeal, the RO received 
additional records, including VA clinical records, dated from 
January 2001 to January 2005.  In pertinent part, these 
records show continued treatment for hypertension and 
hyperlipidemia.  Numerous blood pressure readings were taken 
during this period.  However, without exception, none of 
these readings showed that the veteran's diastolic pressure 
was 100 or more or his systolic pressure was 160 or more.  In 
fact, his hypertension was noted to be under good control and 
he was continued on Lisinopril.  In addition, these records 
show that the veteran's hypercholesterolemia was determined 
to be stable and he was continued on therapeutic medications, 
including Zocor and Colestipol.  

In December 2004, the veteran again underwent VA medical 
examination.  The examiner was provided with, and reviewed, 
the veteran's claims folder and medical records.  The veteran 
indicated that he was diagnosed as having hypertension in 
1991.  The examiner noted that the veteran's service medical 
records showed that he was treated for hypertension with 
Lisinopril beginning in 1999.  The veteran's current 
medications were noted to include Lisinopril and Metoprolol 
Tartarte.  The veteran claimed to experience numerous side 
effects of these medications, including dizziness, weakness, 
shaking hands, and loss of memory.  However, the examiner 
noted that the veteran was currently on medications for 
numerous other medical conditions, including a psychiatric 
disorder and hypothyroidism.  During the examination, a blood 
pressure check revealed readings of 110/80, 92/62, and 
102/80.  The diagnosis was essential hypertension.  The 
examiner concluded that the veteran's hypertension had no 
effects on his daily activities.  


Entitlement to service connection for high cholesterol.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 
(1995).  A symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  An elevated cholesterol level represents only a 
laboratory finding, and not an actual disability in and of 
itself for which VA compensation benefits are payable.  See 
61 Fed. Reg. 20440, 20445 (May 7, 1996).


Analysis

As set forth above, the record is clear that laboratory 
testing during service revealed that the veteran had elevated 
cholesterol levels.  Post-service medical records show 
continued notations of hypercholesterolemia for which the 
veteran has been prescribed medication.  

The evidence, however, does not show that the veteran has any 
disability associated with his elevated cholesterol levels.  
High cholesterol or hypercholesterolemia, in and of itself, 
is a laboratory finding.  It is not a disease, injury, or 
disability for VA compensation purposes, even though it may 
be considered a risk factor in the development of certain 
diseases.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(Diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities for the rating 
schedule.).  

Again, there is no evidence of record suggesting that 
hypercholesterolemia causes the veteran any impairment of 
earning capacity.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  While hypercholesterolemia may be evidence of 
underlying disability or may later cause disability, service 
connection may not be granted for the laboratory finding 
itself.  There is no dispute that the veteran has elevated 
cholesterol.  The law simply does not provide benefits for 
elevated laboratory findings without a disability, so the 
claim must be denied.  The law here is dispositive.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


Entitlement to an initial rating in excess of 10 percent for 
essential hypertension.

Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Rather, where a veteran appeals the initial rating assigned 
for a disability, as in the instant case, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

Hypertensive vascular disease is evaluated under 38 C.F.R. § 
1.104, Diagnostic Code 7101 (2006).  Under this provision, a 
10 percent rating is warranted when diastolic pressure is 
predominantly 100 or more or when continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, or when 
systolic pressure is predominantly 160 or more.  A 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more, or; systolic pressure is predominantly 200 or 
more.  A 40 percent rating is assigned when diastolic 
pressure is predominantly 120 or more; and 60 percent when 
diastolic pressure is predominantly 130 or more.

Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against an initial rating in excess of 10 percent for 
hypertension.  

As noted, in order to warrant an initial rating in excess of 
10 percent, the veteran's hypertension must be shown to be 
manifested by diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.  As delineated 
above in the Factual Background portion of this decision, 
however, repeated blood pressure readings taken in service 
and thereafter consistently show that the veteran's 
hypertension does not meet these criteria.  In fact, since 
being prescribed medication for his hypertension in service, 
not once has his blood pressure been shown to be manifested 
by diastolic pressure 110 or more or systolic pressure 200 or 
more.  The veteran does not contend otherwise.  Rather, the 
basis for the veteran's appeal appears to be that a higher 
rating is warranted for hypertension as he is taking 
medication in increasing doses.  

Under the applicable rating criteria, however, the fact that 
the veteran takes anti-hypertensive medication has been 
considered in assigning the current 10 percent rating.  There 
is simply no basis upon which to assign an initial rating in 
excess of 10 percent based on the dosage of medication he 
takes.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1), but notes that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate his 
hypertension.  There is no objective evidence that his 
hypertension, in and of itself, is productive of marked 
interference with employment.  There is also no indication 
that his hypertension necessitates frequent periods of 
hospitalization.  Indeed, the Board observes that at the most 
recent VA medical examination in December 2004, the examiner 
concluded that the veteran's hypertension had no effect on 
his daily activities.  For the foregoing reasons, referral 
for consideration of extraschedular rating is not warranted.  


Whether the combined schedular disability rating of 70 
percent calculated by the RO in the April 2002 rating 
decision is correct.

Applicable Law

As noted, disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities 
(Schedule), 38 C.F.R. Part 4 (2006).  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).

The Schedule provides a formula for determining the total 
schedular rating available for a veteran's service-connected 
disabilities.  This is accomplished by providing a total 
combined disability rating.  A combined rating results from 
the consideration of the efficiency of the individual as 
affected first by the most disabling condition, then by the 
less disabling condition, then by other less disabling 
conditions, if any, in the order of severity.  38 C.F.R. § 
4.25.

The United States Court of Appeals for Veterans Claims (the 
Court) has upheld the denial of a claim in a case where a 
veteran disputed the mathematically correct application of 38 
C.F.R. § 4.25 with no dispute as to the accuracy of the 
individual ratings.  See Tumaning v. Brown, 4 Vet. App. 160, 
161 (1993).

Analysis

As set forth above, in the April 2002 rating decision, the 
veteran was evaluated as follows:  low back strain with 
arthritis (40 percent disabling); residuals of a splenectomy 
(20 percent disabling); hypothyroidism (10 percent 
disabling); tinnitus (10 percent disabling); arthritis of the 
cervical spine (10 percent disabling); hiatal hernia with 
ulcer disease (10 percent disabling); hemorrhoids (zero 
percent disabling); essential hypertension (zero percent 
disabling); bilateral hearing loss (zero percent disabling); 
postoperative residuals of a left inguinal hernia (zero 
percent disabling); residuals of an umbilical hernia (zero 
percent disabling) and sinusitis (zero percent disabling).  
The combined disability rating, as calculated by the RO was 
70 percent, pursuant to the provisions of 38 C.F.R. § 4.25.

The veteran appealed the RO's assignment of the combined 70 
percent rating.  For purposes of this appeal, he did not 
challenge the individual ratings assigned; rather, he argued 
that his disability ratings should be added up, not combined.  
He claimed that the 70 percent calculation was not a true and 
fair account of his disability.  

Parenthetically, the Board notes that the veteran has been in 
receipt of a total rating based on individual unemployability 
since May 25, 2003.  However, because he has not withdrawn 
his appeal of the RO's calculation of the combined 70 percent 
rating in the April 2002 rating decision, the Board is 
obligated to address his claim here.  

After carefully reviewing the record, the Board finds that 
the RO's calculations are correct.  The RO provided the 
veteran with the specific calculations in the October 2003 
statement of the case.  

Specifically, following the directions set forth in section 
4.25, the 40 percent rating assigned for the veteran's low 
back strain with arthritis is combined with the 20 percent 
rating assigned for residuals of a splenectomy, resulting in 
a 52 percent rating.  This 52 percent rating is then combined 
with the 10 percent rating for the veteran's hypothyroidism, 
resulting in a 57 percent rating.  This 57 percent rating is 
next combined with the 10 percent rating for the veteran's 
tinnitus, resulting in a 61 percent rating.  This 61 percent 
rating is then combined with the 10 percent rating for 
arthritis of the cervical spine, resulting in a 65 percent 
rating.  Finally, this 65 percent rating is combined with the 
10 percent rating for the veteran's hiatal hernia with ulcer 
disease, resulting in a 69 percent rating.  (The veteran's 
remaining service-connected disabilities are rated as zero 
percent and thus not considered in arriving at the combined 
disability rating).  The 69 percent rating is converted to 
the nearest degree divisible by 10, which is 70 percent.  
Thus, the Board finds that the RO's calculations are correct, 
pursuant to the provisions of 38 C.F.R. § 4.25.

The Board has considered the veteran's contentions to the 
effect that such calculations are unfair and should be added 
to represent the true severity of his disability.  However, 
as described above, determining an appropriate combined 
rating for a veteran's service-connected disabilities does 
not involve simply adding or multiplying disability ratings.  
Rather, a veteran's disability ratings must be applied to the 
specific formula set forth in 38 C.F.R. § 4.25 for 
determining the total schedular rating.  As discussed 
immediately above, when the veteran's various compensable 
ratings, as they were in the April 2002 rating decision, are 
applied to the combined ratings table pursuant to the formula 
set forth in 38 C.F.R. § 4.25, this resulted in a combined 
disability evaluation of 70 percent for all of the veteran's 
service-connected disabilities.

In a case such as this where the law and not the evidence is 
dispositive, the claim must be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).



ORDER

Entitlement to service connection for high cholesterol is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.  

The combined schedular disability rating of 70 percent 
calculated by the RO in the April 2002 rating decision is 
correct; the appeal is denied.


REMAND

With respect to the remaining issues listed on the cover page 
of this decision, a remand is required.  

First, the Board notes that since the RO issued the only 
Statement of the Case in this appeal in October 2003, 
numerous items of evidence have been received, including 
submissions from the veteran, as well as VA clinical records, 
dated from February 2004 to February 2005, showing treatment 
for numerous disabilities, including sinusitis, 
hypothyroidism, dizziness, sleep complaints, and leg cramps.  
Except for a February 2005 Statement of the Case addressing 
the issue of entitlement to an increased rating for 
hypertension, the RO has not yet issued a Supplemental 
Statement of the Case reflecting consideration of this 
additional evidence.  

In October 2006 written arguments, the veteran's 
representative waived initial RO consideration of the 
additional evidence submitted by the veteran in July 2005.  
The veteran, however, has not yet waived initial RO 
consideration of the additional evidence received since the 
October 2003 Statement of the Case.  Because this evidence 
includes material potentially relevant to the issues of 
service connection for a sleep disorder, a disability 
manifested by diarrhea, a chronic disability manifested by 
leg cramps, an increased ratings for hypothyroidism, 
sinusitis, and chronic vestibulopathy with disequilibrium, a 
remand is now required.  See 38 C.F.R. § 20.1304 (2006).

In addition, the Board finds that additional evidentiary 
development is necessary, with respect to many of the issues 
on appeal.  

For example, the medical evidence currently of record shows 
that the veteran complained of sleeping difficulties, 
diarrhea, and leg cramps, both in service and after his 
separation from service.  However, the record is unclear as 
to whether the veteran currently has a chronic sleep 
disorder, a chronic disability manifested by diarrhea, or a 
chronic disability manifested by leg cramps, or whether such 
complaints are symptoms of one of his many medical or 
psychiatric conditions.  For these reasons, a VA medical 
examination and opinion is necessary for purposes of 
clarification.  38 C.F.R. § 3.159(c)(1).  

In addition, the Board notes that in clinical settings, the 
veteran indicated that he may apply for disability benefits 
from the Social Security Administration (SSA).  Records from 
SSA have not yet been requested.  Under the VCAA, the RO must 
attempt to obtain these records.  See 38 U.S.C.A. § 5103A(b), 
(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2006); see 
also Tetro v. Gober, 14 Vet. App. 110 (2000) (holding that VA 
has a duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists).

In addition to the reasons for remand discussed above, the 
Board notes that although the RO previously provided the 
veteran with a VCAA notification letter with respect to his 
claims, the Court has subsequently issued a decision holding 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A corrective letter 
should therefore be issued on remand.

With respect to the veteran's claim of entitlement to the 
receipt of military retirement pay concurrently with benefits 
payable under laws administered by VA, the Board notes that 
since the RO issued the Statement of the Case in October 
2003, new legislation has been passed.  To implement the new 
law, VA has thoroughly revised the relevant regulation (38 
C.F.R. § 3.750) to clarify who is eligible for concurrent 
receipt of disability compensation and military retired pay, 
who must waive military retired pay to receive disability 
compensation, and how to file such a waiver.  This amendment 
is effective November 20, 2006.  The RO has not yet had the 
opportunity to consider the veteran's claim pursuant to these 
new criteria.  Thus, a remand is necessary.  

Finally, the Board notes that in an April 2002 rating 
decision, the RO denied service connection for arthritis of 
the shoulders and hands.  In May 2002, the veteran submitted 
a notice of disagreement with this decision.  In a February 
2005 rating decision, the RO denied service connection for a 
cardiovascular disability, PTSD, diffuse peripheral 
neuropathy, diabetes mellitus, Parkinson's disease, and 
blurred vision.  In July 2005, the veteran submitted a notice 
of disagreement with the RO's decision.  The RO has not yet 
issued a Statement of the Case addressing these matters.  
Thus, a remand for this action is necessary.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, this matter is remanded for the 
following action:

1.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issues of 
entitlement to service connection for 
arthritis of the shoulders and hands, 
cardiovascular disability, including 
atrial fibrillation, PTSD, diffuse 
peripheral neuropathy, diabetes mellitus, 
Parkinson's disease, and blurred vision.  
The Statement of the Case should include 
all relevant law and regulations 
pertaining to the claims. The veteran 
must be advised of the time limit in 
which he may file a substantive appeal, 
if he so desires.  38 C.F.R. § 20.302(b) 
(2006).  These issues should then be 
returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.  

2.  The veteran should be provided with a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson.  

3.  The RO should contact SSA and obtain 
a copy of any decision regarding the 
veteran's award of disability benefits, 
as well as any medical records in its 
possession.

4.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of his 
claimed sleep disorder, diarrhea, and leg 
cramps.  The claims folder should be made 
available to and reviewed by the examiner 
in connection with the examination.  The 
examiner should be asked to provide an 
opinion as to the following:  

(a) does the veteran currently 
exhibit any chronic sleep 
disability or are his sleep 
complaints symptoms of another 
underlying disability; (b) if a 
separate sleep disability is 
diagnosed, is it at least as likely 
as not that such disability is 
causally related to the veteran's 
active service, any incident 
therein, or any service-connected 
disability.  

(c) does the veteran currently 
exhibit any chronic disability 
manifested by diarrhea, such as 
irritable bowel syndrome, or are 
his claims of diarrhea symptoms of 
another underlying disability; (d) 
if a separate disability manifested 
by diarrhea is diagnosed, is it at 
least as likely as not that such 
disability is causally related to 
the veteran's active service, any 
incident therein, or any service-
connected disability.  

(e) does the veteran currently 
exhibit any chronic disability 
manifested by leg cramps and 
weakness or are his claims of leg 
cramps and weakness symptoms of 
another underlying disability, such 
as a service-connected low back 
disorder; (f) if a separate 
disability manifested by leg cramps 
and weakness is diagnosed, is it at 
least as likely as not that such 
disability is causally related to 
the veteran's active service, any 
incident therein, or any service-
connected disability.  

5.  After accomplishing any additional 
development which is deemed by it to be 
necessary, the RO should review the 
evidence of record and readjudicate the 
remaining claims on appeal.  If the 
claims remain denied, in whole or in 
part, the RO should provide the veteran 
with a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.  The case should then 
be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


